 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Ninth Region, shall, after being signed by a representative of Respondent Em-ployer, be posted by it immediately upon receipt thereof, and be maintained fora period of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily postedReasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for the Ninth Region, in writing, within 20days from the date of receipt of this Intermediate Report, and Recommended Order,what steps it has taken to comply herewith .3Paragraph 5 of the complaint should be dismissed.'In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent Employer has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in Dairy, Bakery and Food WorkersLocal 379, Retail,Wholesale and Department Store Union, AFL-CIO, or inany other labor organization of our employees, or in any other manner dis-criminate in regard to their hire or tenure of employment or any term or con-dition of their employment.WE WILL offer to Harvey A. Fillingane immediate and full reinstatement tohis former or substantially equivalent position, without prejudice to any seniorityor other rights previously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination against him.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist the above-named Union, or any other labor organization,to bargain collectively through representatives of their own choosing, to engagein concerted activities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities.ALLEN MILK COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, TransitBuilding, Fourth and Vine Streets, Cincinnati, Ohio, Telephone No. Dunbar 1-1420,if they have any question concerning this notice or compliance with its provisions.J.Weingarten,Inc.andRetail,Wholesale and Department StoreUnion,AFL-CIO.Case No. 16-CA-1671.Febricary 27, 1963DECISION AND ORDEROn November 7, 1962, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent has engaged in certain unfair labor practices, but thatthese did not -warrant remedial action, that the Respondent had notengaged in other unfair labor practices as alleged in the complaint,141 NLRB No. 4. J.WEINGARTEN, INC.23and recommending that the complaint be dismissed in its entirety, asset forth in the attached Intermediate Report.Thereafter, the Gen-eral Counsel filed exceptions to the Intermediate Report and a sup-porting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the ex-ceptions and brief, and hereby adopts the Trial Examiner's findingsand conclusions only insofar as they are consistent with this Decisionand Order.The Trial Examiner found, and the Respondent does not take ex-ception, that the Respondent violated Section 8(a) (1) of the Act byHewitt's interrogation of Snelling in March 1962; Hewitt's threatsto Craig on May 23 of "trouble," harder work, and possible dischargebecause of her union activities; and Thomas' statement to Snelling inAugust that Respondent had to "fight back with everything" againstthe Union. In agreement with the General Counsel's contentions, wefind that Respondent further violated Section 8 (a) (1) by Hewitt'sstatement to Snelling on June 4.As set forth in more detail in theIntermediate Report, on this occasion when Snelling sought to takeher 15-minute work break at 5 :45 p.m., Hewitt directed her to returnto her checkout stand and told her she could take her break at 6:15p.m.Hewitt followed his instructions to Snelling with, "Now, howdo you like being a union steward." It appears that the checker forcehad been reduced by one employee that day and management hadinstituted the policy of requiring checkers to get permission for theirbreaks, at least during this store's busy periods.While, as the TrialExaminer found, the rule requiring permission may have been areasonable measure to insure efficient service and operation of thestore, we think that Hewitt, by coupling his direction to Snelling withthe reference to the Union, made it clear that Snelling was beingdenied a work break at that particular time because of her unionadherence.This, we find, also constituted an interference with theemployees' exercise of the rights guaranteed in Section 7 of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of the Respondent set forth above, occurring in con-nection with the operations of Respondent as set forth in section I ofthe Intermediate Report, has close, intimate, and substantial relation 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDto trade, traffic, and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing to free flow ofcommerce.THE REMEDYAs noted above, the Trial Examiner recommended that the com-plaint be dismissed in its entirety.We disagree.We do not considerthe unfair labor practices so isolated as not to warrant the issuanceof an order against the Respondent. In order to remedy the violationsfound, we shall direct the Respondent to cease and desist therefromand post an appropriate notice to its employees.Upon the basis of the foregoing findings of fact, and upon the entirerecord in this case, the Board makes the following:CONCLUSIONS OF LAW1.J.Weingarten, Inc., is engaged in commerce within the meaningof the Act.2.Retail,Wholesale and Department Store Union, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.3.By threatening Craig with "trouble," harder work, and possibledischarge for union adherence, delaying Snelling's work break becauseof her union adherence, threatening to "fight back with everything"against the Union, and interrogating Snelling about her union senti-ments in a manner constituting interference, restraint, and coercion,the Respondent has violated Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders the Respondent, J. Weingarten, Inc.,of Tyler, Texas, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Threatening its employees with "trouble," harder work, andpossible discharge for Union adherence, delaying employees' workbreaks because of their union adherence, threatening to "fight backwith everything" against the Union, and interrogating its employeesabout their union sentiments in a manner constituting interference,restraint, and coercion, in violation of Section 8(a) (1) of the Act.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Retail, J.WEINGARTEN, INC.25Wholesale and Department Store Union, AFL-CIO, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid and protection,and to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its store in Tyler, Texas, copies of the attached noticemarked "Appendix." 1 Copies of said notice, to be furnished by theRegional Director for the Sixteenth Region, shall, after being dulysigned by the Respondent's representatives, be posted by the Re-spondent immediately upon receipt thereof, and be maintained bythem for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IIn the event that thisOrder is enforcedby a decree of a United States Court ofAppeals, there shallbe substitutedfor the words "Pursuant to a Decision and Order" thewords "Pursuantto a Decreeof the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT threaten our employees with "trouble," harderwork, and possible discharge for union adherence, delay em-ployees' work breaks because of their union adherence, threatento "fight back with everything" against the Union, nor interrogatethem about their union sentiments in a manner constituting inter-ference, restraint, and coercion.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistRetail,Wholesale and Department Store Union, AFL-CIO, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDother mutual aid or protection, and to refrain from any or allsuch activities.J.WEINGARTEN, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, Sixth Floor, Meacham Building, 110 West Fifth Street,Fort Worth 2, Texas, Telephone No. Edison 5-4211, Extension 731,if they have any questions concerning this notice or compliance withitsprovisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe issues in this case are whether or not J. Weingarten,Inc.,herein calledRespondent, (1) discharged an employee at itsTyler,Texas, store for union activity,and (2)discriminated against employees in that store in various ways, interrogatedthem about their affiliation with Retail,Wholesale and Department Store Union,AFL-CIO herein called the Union,threatened them with reprisals,and placed themunder surveillance,allbecause of their union activities,in violation of Section8(a) (3) and(1) of the NationalLaborRelations Act, as amended, 61 Stat.136, etc.,herein calledthe Act.The issues arise on a complaint issued July 20, 1962, by theGeneral Counsel of the National Labor Relations Board,'and Respondent's answerwhich admitted jurisdiction but denied the commission of any unfair labor practices.A hearing was held on the issues before Trial Examiner Eugene F. Frey atTyler,Texas, on August 28 through 31, 1962,in which all parties were representedand participated fully through counsel or other representative.I granted GeneralCounsel'smotion to dismiss the complaint insofar as it charged that Respondentillegally required employees to work overtime without pay,and requested employeesto assist in creating defects in work of other employees in order to create pretextsfor their discharges.Decision was reserved on Respondent'smotions to dismissthe remainder of the complaint on the merits; the motions are disposed of by thefindings of fact and conclusions made in this report.All parties waived oralargument,but written briefs have been filed with the Trial Examiner by GeneralCounsel and Respondent.Upon the entire record in the case,and from my observation of the witnesseson the stand,I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a Texas corporation with its principal office and place of businessin Houston,Texas, where it is engaged in the business of retail sale of food and foodproducts,in the course of which business it maintains and operates retail foodstores and warehouses in the States of Texas, Louisiana,and Arkansas, including afacility known as store No. 38 in Tyler,Texas, which is the only store involved inthis case.In the year ending April 1,1962,Respondent in the course of its businesssold at its stores in Texas food and related products valued over $50,000, ofwhich products valued over $50,000 were brought by it into Texas directly fromother States,and were caused to be transported by it in foreign commerce directlyfrom foreign countries.Respondent admits, and I find on these facts,that it is and1The complaintIs based on a charge and amended charge filedby the Unionon June 6and 15, 1962, respectively. J.WEINGARTEN, INC.27has been engaged in commerce within the meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATIONThe Unionisa labor organization within the meaning of Section2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. The activity of the UnionThe Union began a campaign in November 1961 to organize employees atthe Tyler store.At the outset, Edna Craig, a clerk in the tobacco department, and afew other employees signed union cards. In or about January 1962 the campaignbecame more energetic, with an organizing committee consisting of Craig, RuthSnelling,Nancy Palmer, Horace L. Pierce, Linda Smith, and Sue Booth openlyand actively assisting in solicitation of employees, holding weekly meetings for them,etc.At the outset, the union representative, James Q. Stewart, Jr., also acted asagent of Local 540, Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO,in signingup meat department employees for that labororganization, and in February 1962, that union filed a petition with the Boardfor certification as bargaining agent of the meat department employees.Upon aconsent-election agreement signed by the parties in that case, the Board conductedan election on February 27, 1962, among these employees, which was won by Local540.That organization was duly certified as the bargaining agent and engaged incollective bargaining with Respondent, which culminated in a signed contract inApril 1962.In March 1962 the Union filed a petition with the Board in Case No. 16-RC-3117(not published in NLRB volumes), seeking certification as bargaining agent for a unitof all employees in the Tyler store, except those in the meat department.After ahearing on April 4, 1962, the Board on July 12 issued its Decision and Direction ofElection.A Board-conducted election was held on August 10, 1962, which theUnion lost.B. Respondent's reaction to the campaignDuring the events described herein, Charles Alexander was manager of the Tylerstore, and Otto D. Hewitt, Jr., was manager of the grocery department and actedas assistant store manager in the absence of Alexander. It is admitted, and I find,that both are supervisors within the meaning of the Act.The record shows thatAlexander and Hewitt became aware of the Union's campaign about February 1962,knew Stewart was connected with it, and that employees Craig, Snelling, Booth, andothers on the employee committee were active union adherents.1. InterrogationOn the issue of interrogation, the record shows that: Once in March 1962, Hewittasked Snelling if she thought the Union would be a good thing, and she replied shewas for it 100 percent.Once in February, Hewitt stopped beside grocery checkerLinda Smith, whice she was working in a grocery aisle, and asked if she was "forthe Union." She said she knew nothing about it.He replied that it sounded "likea good thing" to him. She gathered from this that he favored a union. Smith hadtold other employees openly that she and another employee, Nancy Palmer, weregoing to become Wafs in the U.S. Air Force, and once in April, Hewitt stoppedbeside both while working and said he had heard that they were joining the AirForce, and asked if they would be stewardesses in an airplane. Smith replied thatthiswas the first she had heard of it, but would not mind it.2 On several occasionsin April, Hewitt asked Craig, while passing her checkout stand, "How did the meet-ing go?" and "When is the big deal coming off?" but went on without waiting for areply.Craig testified she did not understand what he was referring to in either ques-tion, but that she had attended a union meeting the night before.While there isevidence management had been told about some union meetings by employees, there2Smith, an active union adherent,testified that Hewitt asked on this occasion if sheand Palmer would be "stewardesses for the Union."Hewitt denied this,and testified asI have found abovePalmer did not testify In support of Smith, but employee ThomasMcGowan testified without contradiction that Smith had told him she and Palmer werejoining the Air Force. I conclude that Respondent has adduced sufficient credible evi-dence to support Hewitt's version and overcome Smith's unsupported testimony. I there-fore credit Hewitt 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDisno clear proof that Hewitt knew about that meeting.However, he admitted hemay have asked these questions, explaining credibly that Manager Alexander heldearly morning meetings for store employees several times a month (there were twoof them in April), which Hewitt never attended because on such days Alexanderwould leave the store early, leaving Hewitt to stay late and close the store, and thatHewitt learned about such meetings only by questioning employees in various de-partments the next day.On the above facts, I find that only Hewitt's interrogationof Snelling in March was of the type calculated to be coercive.His query of Smithin February was a casual remark in a context indicating it was not coercive, and hislater remarks to Smith and Craig did not appear to refer to any union activities.However, Snelling admitted that, when employee Roger Ferguson made remarksto her in February indicating he did not like the outcome of the meat departmentelection,Hewitt told Snelling, "Don't let Mr. Ferguson blow any smoke up yourass,"which Snelling interpreted to indicate that Hewitt was advising her not to letFerguson's antiunion sentiment influence her.Hence, Hewitt's isolated interroga-tion of Snelling later is not conduct which warrants remedial action, unless shown tobe part of a pattern of union animus and conduct by Respondent2.Alleged discriminatory enforcement of work rulesa.Changesin"break" practicesAt its Tyler store, Respondent gives employees two 15-minute rest periods, or"breaks," daily, one in the morning and one in the afternoon.Craig, who was thesole clerk in the tobacco department for the past 2 years, testified that prior to April1962 when she says the union activity reached its peak, employees had been permittedto take their regular as well as necessary restroom "breaks" any time they desired,without any check on their time of leaving or return, and without the necessity ofprocuring a relief worker to take their place or specific permission of managementbeforehand, but that this practice changed in April, in that Craig was allowed totake breaks only with specific permission of her supervisor, Miles, or Hewitt or Alex-ander, after a relief worker took her place, that at times Miles denied her an after-noon break where she did not take it early in the afternoon, but instead told her togo home 15 minutes early, and that Miles would check her "break" time on herwatch.Snelling, a checker in the grocery department, testified to the same effect.However, any inference of discrimination against Craig which might be drawn fromher testimony is negated by her own admissions that: Her privilege of taking breaksat will without getting a relief was stopped at least 18 months before the hearing,long before the Union began its campaign. Prior to that time the tobacco counterwas a separate department and she was its manager with authority to ask groceryclerks to relieve her for breaks, but since the tobacco counter was merged into thelarger nonfood department supervised by Miles, Craig has been the only clerk at thetobacco counter, hence could not leave it unattended during a "break," without havingmanagement get her a part-time relief worker. It is clear from credible testimonyof Alexander, Miles, and Craig that this was necessary at the tobacco counter, tofollowed in the bakery department for the same reason.Miles and Alexander alsotestified credibly that since the merger, whenever Craig desired a regular or restroombreak, either Alexander or Miles would upon request relieve her, or get anotherworker to do so, and that Craig never objected to the practice.As for the allegeddenial of afternoon breaks, Craig admitted that this usually occurred on days whenshe came to work early, from 7.30 a in to 4 p.m., and took her lunch hour between1and 2 p in.Miles testified credibly that this often occurred on Thursdays whenMiles had to work in the store stockroom supervising the unloading and placementof new merchandise for the nonfood department until late in the afternoon, so thatCraig often worked through her usual break time and Miles would compensate byallowing her to go home 15 minutes early, and that Craig never complained aboutthis practice.These circumstances clearly demonstrate that the restrictions upon"break" practices, as applied to Craig and other lone workers, were imposed onlyby considerations of store efficiency and long before the union campaign started. Ifind this was not a violation of the Act, insofar as it was continued during thecampaign.Craig also testified that since November 1961, she was denied her prior privilegeof taking additional shopping or coffee breaks whenever her husband came into thestore, but the same restriction was not placed on two employees in the nonfood de-partment who were not union adherents.Her testimony on this point is not per-suasive.She was vague as to when this practice started, at one point stating Novem- J.WEINGARTEN, INC.29ber 1961, at another April 1962.While she says Miles at times specifically deniedher the right to take a shopping break when her husband came in, she admits shehad never asked Miles for such permission in recent months.Miles denies that sheever rejected such a request, and testified she often suggested Craig take a breakwhen her husband came in. Craig admitted the only time she was denied a shoppingbreak during the campaign was one night, just before closing time, when Craigasked employee Meyers of the nonfoods department if she would relieve Craig forthat purpose, and Meyers refused.Craig admits she did not ask Miles or any man-agement official for permission, and it is inferable from testimony of Miles andAlexander that they would readily have relieved her themselves if she had asked themto.There is no proof that Meyers' refusal to cooperate on this occasion was insti-gated by management, hence Respondent cannot be held responsible for her refusalto aid Craig for some reason not disclosed by the record.Craig also admitted thatshe knew of no other employees (union or nonunion) who had requested and weredenied shopping breaks.Finally, Craig's whole testimony on this point is effectivelycontroverted by the admissions of Union Agent Stewart that during the past 11months or so, he "would know when Mrs. Craig had her break, she would meet meat the coffee counter, we have had coffee together," which indicates that right up tothe end of her employment, she still was allowed to take breaks regularly enoughso that she could meet Stewart, and not at the mere whim of management. On allthe pertinent facts, I am not convinced that General Counsel has sustained the requi-site burden of proving that Respondent discriminated against Craig in this regard.Although Snelling's testimony supported Craig's story generally on the change inthe "break" practice, her first experience with it was on Monday, June 4, 1962, whenher workday ran until 7 p.m.During the afternoon, she had not been told by Hewittwhen to take her break, so when she finished checking out a customer about 5:45 p.m.,she closed her stand, put up the "closed" sign, and started for the restroom, withoutnotifying Hewitt or requesting a relief.When he saw her leaving, he came overfrom the coffee bar, asked where she was going, and when she said she was takingher "break" and needed to go downstairs, he said he would decide when she couldtake it, and told her to go at 6:15 p.m.Without reply or protest, she went backinto her stand, and about 10 minutes later, as she was checking out the next customerwho came to her, Hewitt returned and repeated that she could take her break at6:15 p.m. She did not answer, so he came closer, pounded on her counter, repeatedthe remark, and, smiling, said, "This will give me time to take care of my littleoperation."She said she had heard him the first time.He then said, "Now, howdo you like being a union steward?" She took her break at 6:15 p.m.WhenHewitt gave her the order to wait, there were three other checkers on duty. I findthese facts on Snelling's credible testimony, which is not contradicted by Hewitt,except for his denial of pounding on the stand, and the remark about the "unionsteward."While these factsprima facieafford some basis for inference of anunwarranted and discriminatory change of a work rule against a known unionadherent, other facts weigh against the inference. Snelling admits this was the firsttime she ever asked Hewitt for a restroom break, as such, as she had always goneto that room during her regular 15-minute break.Credible testimony of Alexanderand Hewitt noted above persuades me that if she had made it clear to Hewitt thatshe urgently required a trip to the restroom, then he would not have prevented it.Snelling could not recall if the store was busy that afternoon, but the record showsthat the store, and the checkers in particular, were usually busy around 5 p.m. everyafternoon.In addition, Snelling admitted that under prior practice the checkers"took turns" in taking their breaks, from which it can be inferred that they did soin order not to leave the check stands unattended.The record shows that, startingJune 4, the checker force had been reduced by one employee, who was transferredto the drug counter, new work schedules and hours for all employees had been putinto effect by top management, and Hewitt and Alexander instituted the policy ofrequiring checkers to get permission for their "breaks," and that management re-quired a relief worker for any checker taking a break during the busy hours.Hewittalso testified without contradiction that on two other occasions after June 4, henoticed Snelling leaving her stand without permission at a busy time, asked whereshe was going, and then suggested that she postpone her "break" until a line ofcustomers at her stand had been checked out, and that Snelling did not ask for arestroom break on these occasions.Finally, Snelling admitted that the allegedrestriction on her "break" practice was not applied to other checkers, at least twoof whom were union adherents (Linda Smith and Sue Booth). It is also noteworthythat Craig said nothing about this alleged discrimination in her earlier affidavits tothe Board.Considering all these facts and circumstances, I am convinced that therequirement of specific permission for "breaks" during busy periods, as applied to 30DECISIONSOF NATIONALLABOR RELATIONS BOARDgrocery checkers, while an apparent form of closer supervision of checkers' opera-tions than in the past, supports the inference that it was a reasonable control measureto insure efficient service and operation of the store, particularly in busy periods, farmore than the inference that it was a discriminatory restriction on union adherents;and the fact that Hewitt applied it to Snelling when she tried on several occasionsto revert to the old practice of taking "breaks" at will is as consistent with the formerinference as with the latter.Standing by itself, Hewitt's single remark to Snellingat the time of the first order specifying her break, about her feeling about being a"union steward," is rather equivocal and not substantial evidence of union animus,for there is no proof that Snelling at that time held an office or position of leader-ship in the Union, other than as a member of the store organizing committee.However, Snelling also testified that: Before April she was allowed to relieve about3 hours a day in the bakery and lobby department, which she considered a pleasantchange from the monotony of grocery checking, but that starting in June, she wasno longer permitted to do relief work.On August 11, 1962, the day after the Unionlost the election, Snelling had an angry argument with Hewitt during which sheslapped his face for "talking short" and making a sarcastic remark to her, andshortly after she told Alexander in the presence of Clifford Thomas, a companyofficial from Houston, Texas, that she was quittingThomas asked her why, andshe complained that the relief work had been taken from her without explanation.Alexander and Thomas persuaded her to remain at work, Thomas explaining thechange in her relief assignments by saying "you are using every weapon to get aunion" and "fight the company," and "we have to fight back with everything," and that"back there [in the bakery department at the rear of the storel you could talk toproduce workers and bakery girls, so we had to put you where you could bewatched." 3Since Alexander did not deny this discussion, and Thomas did nottestify at all, I find that Thomas made the remarks as stated by Snelling.Hisremarks tend to color the "union steward" remark of Hewitt to Snelling, and alsoafford support for the inference that the change in the "break" and relief procedure,as applied to Snelling, may have been motivated by a desire to retaliate for herknown union activities.However, the inference is weakened as to the relief workby Snelling's admission that she never complained about the change in the reliefpractice, or asked for a transfer from her "monotonous" checker duties, and thatthe only real change thereafter was that Alexander allowed checkers on duty at thesame time to rotate the relief work in the bakery department by agreement amongthemselves, and he still continued to send Snelling there on Saturdays and on otherunspecified days of the week.This would indicate that he was spreading a desirablerelief stint among all the checkers, rather than continuing to favor Snelling in thatrespect, as in the past, but was still not depriving her entirely of that work.Whilewithdrawal of this favored treatment might be considered a form of discriminationin the light of Thomas' later explanation to her, I also recognize that the change inpractice occurred at the same time as the changes in hours, work schedules, and"break" practices found above which appear to have an economic basis.On allthe pertinent evidence, I am constrained to conclude that the record is insufficient tosupport a finding that Respondent discriminated against Snelling in respect of thereliefwork.On all of the above facts and circumstances, I conclude that General Counselhas not proven by the requisite preponderance of substantial proof that Respondentdiscriminated against union adherents in the application and supervision of its "break"policy or relief practice.b.The use of sack boysRespondent employs sack boys, also known as "carryout boys," who help checkersby sacking merchandise at their check stands and carrying the sacks to customers'cars.Sack boys are not assigned to any particular checker, but help all of them,normally going to any check stand where sacks are ready for carryout, or wherea large order is being checked outSnelling testified that while sack boys formerlyfollowed this procedure, the practice changed sometime in April to the extent thatthe boys were ordered to help nonunion checkers more than her and other unionadherents, and that on occasion Hewit directed boys to leave Snelling's stand towork for other checkers.This testimony is not impressive for several reasons.Snelling was very vague as to the time of the change, placing it variously in April,May, and June. She could recall only one specific instance. stating that once inJune, Hewitt took sack boy Jack Downs from her counter while she was checkingout a large order and assigned him to help a nonunion checker, and that a customer3 Snelling finally quit her lob on August 22 J.WEINGARTEN, INC.31waiting in line at Snelling's stand complained to management about it.However,the customer (a Mr. Epperson) did not testify and Downs did not support her story,for he denied that management ever told him not to help Snelling or any otherchecker, or pulled him away from one checker, while sacking for her, to help another.On cross-examination, Snelling could not recall any specific occasion when Hewittwithdrew a boy from her stand, admitting it merely "seemed" that the boys helpedother checkers more than her.Nor was she sure about Hewitt's alleged order toDowns in her own case. On the other hand, credible testimony of MargueriteJohnson, Alexander, Hewitt, and Downs establishes that: In June management lostseveral sack boys, which put more work on the remaining boys and the checkers. Inconsequence the managers watched the boys more closely to make sure they wereavailable at busy periods, and Hewitt often watched the boys working at the standsat such times, frequently directing them by voice or hand motion to various standsto take out parcels ready to go.The checkers themselves often called for the boyswhen products were sacked; however, sack boys normally finished sacking an orderat one stand before going to another. It is also significant that there is no proofthat Snelling ever complained to management about this particular alleged dis-crimination against her.Only one other prounion checker, Sue Booth, testified insupport of Snelling, stating only that on one occasion in July or August, afterHewitt had told her to check a large order (she normally handled "express" ordersof six items or less), sack boy Bowen started to sack the order for her, then left herand sacked for checker Winkles, so that Booth had to finish the order, and thatBowen returned and told her later Hewitt had sent him to Winkles' stand.However,this testimony is not substantial, for Bowen did not testify in support of Booth onthis point, and Booth herself did not hear or see the alleged order by Hewitt, nordid she know whether or not Winkles' order was smaller than hers, but she admitsthat Bowen carried out the order from Winkles' stand while Booth finished sackingthe one at her stand, which shows Winkles' was ready for carryout before Booth'sorder was checked out.Considering all of this testimony, I am unable to find substantial proof to supportthe conclusion that Respondent discriminated against any checkers in the assign-ment of sack boys.c.The "scrubbing" incidentsCraig testified that her normal house-cleaning practice was limited to dusting hertobacco counter and stock, and that the store porters usually scrubbed down the storewalls, counters, and other equipment, but that on May 30, Miles ordered her to scrubher own department with a bucket of water and sponge. I find no discrimination inthis, for Craig did not complain about it to anyone, and Miles testified credibly thatfor about 10 days in this period all employees in the nonfood department wereengaged in a normal annual spring house-cleaning program, in which they had toscrub and dust their respective counters and equipment, and that Craig only hadto clean about 20 square feet of area in her department, while employees in thehome service center and drug department had to clean far larger areas.Snelling testified that normally the store porters and sack boys cleaned off thecheckout stands, but that once in April Hewitt had a porter bring her and checkerSmith sponges and a cleaner and ordered them to clean off their stands (althoughSnelling's stand was already clean) while Hewitt and two antiunion checkers stoodnearby and watched.This testimony was obviously intended to create an impres-sion of deliberate discriminatory humiliation and degradation of a union adherent,but it loses all signficance in light of Snelling's admissions that: it was part of thecheckers' duties to keep their stands clear of dirt from produce, spilled liquids, etc.,with sponges provided for that purpose. If a checker lacked a sponge, as oftenhappened, Hewitt would have a porter or another checker procure a sponge forher.Hewitt would often tell a checker to clean off the stand if he thought it wassoiled.On the occasion Snelling mentioned, she was lacking a sponge, and althoughHewitt may have told her to sponge down the counter when she got it, even thoughitmay not have been noticeably dirty, I do not think this was such a departure fromnormal practice as to denote discrimination against her, particularly since she couldnot state whether other check stands were in need of cleaning or whether othercheckers also lacked sponges.Even giving full weight to her testimony on the sub-ject, I would still consider the incident an isolated and trivial matter which fallsshort of discriminatory conduct requiring remedial action under the Act.3.Alleged surveillanceCraig andSnellingtestified that,beginninginMarch or April, Hewitt beganto "stare"at them for periods from 2 to 6 minutes at a timewhile they were working, 32DECISIONS OF NATIONAL LABOR RELATIONS BOARD"stared" in like fashion at other checkers and grocery department workers who wereunionadherents, but did not so treat otherantiunionworkers.Craig say that: Thispractice began after she had been summoned to a private talk with Alexander earlyin April at which he criticized her general "attitude" and work performance, thatafter this Alexander, Hewitt, and Miles began "watching me constantly," and "keptme underalmost constantsurveillance."Hewitt stared at her from various pointsin the store while she worked and when she was returning from breaks.He also onoccasion leaned over her counter while she was bending down to arrange stock onshelves, and said "Oh, there you are," or "You are there,aren'tyou?"This testimonyloses persuasive force, however, in several aspects.Craig is vague about thefrequency of the "staring": she puts it variously as "quite often," "everydaypractically," "one or two times," and could not state on cross-examination whetherit started before or after the union campaign began.As to the counter incidents,she could recall on cross-examination only once that Hewitt leaned over the counterto look for her, but she does not say that he made any enlightening comments, muchless criticism, other than the quoted remarks, which would indicate only that hewas satisfied she was actually behind the counter.He admitted that he did thisduring his rounds of the store in Alexander's absence, whenever he did not seeher behind the counter.As she was the only clerk on duty there, and it was storepolicy never to leave that counter unattended, his concernon seeingthe counterapparently unattended is but natural, and his action and remarks on one such occasionappear only to be normal managerial concern with store operations and fall farshort of surveillance for antiunion reasons.There is no proof that on such occasionsCraig was talking to the union agent or other union workers.Craig also admitsthat "it seemed" Hewitt would stare noticeably at her only when Alexander was outof the store, but this is explained by the preponderant credible testimony of witnessesof both sides, showing that Hewitt was in full charge of the store whenever Alexanderwas absent, on which occasions he would make a complete circuit of all departments,observing and checking the stock and work of all employees, asking managers aboutthe condition of their stock and sufficiency of help, and other problems.His roundsusually started at the back of the store and ended at the tobacco counter in thelobby. It is also significant that Craig could not describe the "staring" by any termswhich would enable the trier of the fact to determine whether it was hostile, malig-nant, or reasonably calculated to be intimidating by outward appearance, and it issignificant that Craig made no complaint about it to Hewitt or Alexander.Nor didshe say it affected her work; at most, she said, "I did not care for him watching me."In view of the fact that Craig and Hewitt did not care for each other and had had"personality clashes," as she admits, it is a reasonable inference that she was in-ordinately sensitive toHewitt's normal movements from reasons of personalanimosity, and in her own mind expanded his normal movements and op-erations into hostile actions directedagainsther.Craig also tried to build his"staring" into a discriminatory practice by testifying that he did not similarly treatMartha Davidson and Mildred Meyers, other nonfood employees who were appar-ently antiunion, but this testimony is not persuasive because Craig admits, on cross-examination, that she was not in a position to observe his actions toward them, forthey worked at some distance from her in locations she could not see, and she admits"I never did see him watching them."Although she says he also "stared" at checkersSnelling and Smith, she also admits she did not pay attention to whether he watchedother employees besides herself, and could not tell, when watching him, whetherhe was "staring" at or merely observing other employees while at work or on theirbreaks.I am satisfied from all this testimony, particularly Craig's own vague andcontradictory statements, that she was never under surveillance such as would becoercive under the Act, but was merely observed in her work by Hewitt in the normalcourse of his duties 4Snelling's testimony on "staring" is equally insubstantial.While the record showsthat Hewitt often came down a grocery aisle and watched her and other checkers for41 find no coercive conduct in Miles' cigarette break in the lobby while Craig andStewart were having coffee once at the nearby refreshment bar, or in Hewitt's singlecasual observance of Craig and Horace L. Pierce, another union adherent, while theyprocured stock in the basementstoreroom,or other isolated instances where managementofficials may have seen Craig in the company of Stewart in the store. The record showsthat employeesand supervisorsregularly took their breaks and occasionally smoked-cigarettes at or near the coffee bar, and Craig admits she often smoked cigarettes for amoment outside the tobacco counter.When Hewitt saw Craig and Pierce, he merelyglanced casually at them andpassed onwithout comment. J.WEINGARTEN, INC.33several minutes while they arranged stock or did other chores in the grocery depart-ment, and did not speak to Snelling while "staring" at her, she never complained tohim or Alexander about it. There is no proof that at such times she or other checkerswere engaged in discussions with other union adherents which might have promptedhim to watch her closely.Hewitt's normal duties required constant supervision ofthe grocery department, including checking stock and observing work of checkers andother employees while stocking the aisles, and often helping them in that work.Hetook care of a particular grocery aisle personally, and he constantly talked to all hisemployees, including Snelling, about their work. I conclude that the proof doesnot indicate any unusual or overly close supervision of union adherents which mightsupport an inference of surveillance; at most, it shows Hewitt watched his groceryemployees at work, both nearby and from afar, in the normal course of his dutiesand, when he was in charge of the store, rather closely observed work in all depart-ments.Craig also says Hewitt from June onward always clocked her on her regularbreaks, by looking at his wristwatch or the store clock, while she was at the coffeebar "to be sure I did not stay over my 15 minutes." Aside from the fact that thiswould appear to be a normal supervisory function, her testimony on this lackscredibility in the light of Hewitt's uncontradicted testimony that he broke his leftarm in March, and it was in a cast for 6 or 7 weeks during which period he couldnot have worn a wristwatch on his left wrist (its normal location), and that he hadnot used a wristwatch for over 4 years. In addition, Snelling said nothing abouthis "staring" practice in any of her three sworn statements given to the Board inJune, when she admits her memory was much better than at the hearing. Snelling'stestimony that she did not see Hewitt "stare" in like fashion at Johnson and Lambert,antiunion checkers, also loses significance in light of her admission that Johnsonnever worked in the grocery aisles, and Snelling could not observe Hewitt wheneverhe walked down an aisle to observe or help Lambert in her work, as he often did.I find that General Counsel has not sustained the ultimate burden of proving by apreponderance of credible proof that Respondent engaged in surveillance of em-ployees in violation of the Act.C. The allegedterminationof Edna CraigEdna Craig was one of the first employees at the Tyler store when it opened inNovember 1956, and worked there steadily until May 30, 1962.Within a year afterhiring, she was promoted to lobby manager and in 1959 became manager of the thentobacco department.About mid-1960 she became the clerk at the tobacco counter(but without decrease in pay) on its merger into the nonfood department.5 Exceptas hereafter noted, Craig's work performance had been satisfactory, and she hadreceived several awards during quota competitions in the store as well as severalautomatic wage raises given to all employees. I have found above that in the earlymonths of 1962, Respondents was well aware of the prounion activities of Craigand other employees.As the sole clerk at the tobacco counter, it was Craig's duty to wait on allcustomers and also never to leave the counter unattended without securing permissionfrom Miles, Alexander, or Hewitt so that one of them or another employee couldtake over in her absence.However, she was also permitted at will to take occasionalshort breaks immediately outside the counter to smoke a cigarette when customerswere not waiting for service.On Monday, April 2, 1962, Alexander called Craigto the basement office for a discussion of her work, in the presence of SupervisorMiles.He told her that something seemed to be bothering her because her work wassuffering, and asked her what was troubling her. She denied that anything wasbothering her and asked if he had any complaints from customersHe and Miles-admitted there were none.She then asked why she was called in.He said her"attitude was not good," that she had complained about assignment to night work,and that on the previous Saturday she had neglected her counter by talking outsideit to another employee while customers stood there waiting for service.He said shewas not doing the kind of job of which she was capable, and that she needed to dobetter.Craig asked him to speak "plainly" to her, that if he was going to dischargeher, he would have to do so, because she would not quit.He replied that he did notwant to discharge her, just wanted her to go back to her lob, change her attitude, andbe a better employee.During this hour-long discussion, there was no mention of theUnion or her union activities.At one point, Craig said she "did not like the waythings were," without explaining what this meant, and complained that Alexander had5The nonfood department was created by mergerof the homeservice department, drugcounter,and tobacco counter, under the overall supervisionof Phyllis Miles 34DECISIONSOF NATIONALLABOR RELATIONS BOARD"changed" and was not "talking" as much as he did before-6 General Counsel citesthis conference in his brief by mtimatmg, but not directly charging, that it was partof a pattern of preparing a pretext for the discharge of Craig. I cannot agree.Credible testimony of Craig, Miles, and Alexander establishes that: When Respond-ent reduced employees' man-hours and rearranged their work schedules in November1961 for business reasons, Craig was shifted from straight day shift to a partial nightschedule of 10 a.m. to 7 p.m., 2 days a week. She complained vigorously to Alexanderabout it, threatening to quit, and he had to talk to her twice before he could persuadeher to stay.On various occasions in the past, Craig had complained to Alexanderthat she had too much work to do, and could not finish her chores because she oftenhad to do work left undone by the night clerk the evening before. She often gavehim this excuse when he asked her to clean up or perform other necessary tasks ather counter.On occasions in the past, Alexander and Miles had been compelledto remind Craig to get behind her counter to wait on customers.On Saturday,March 31, 1962, Alexander's wife had called his attention to the fact that Craigwas talking to another employees outside her counter while customers were waitingfor service, and when Craig noticed Alexander motioning her back to her counter,she quickly returned to it.When Alexander mentioned this incident at the Mondayconference, Craig argued that she served the customers, and he admitted she had, butsaid they may have been waiting for some time. It was Respondent's normal practiceto discuss an employee's work performance in the presence of her supervisor.Onthese facts, it is clear and I find that Alexander's talk with Craig was no more than anormal conference with an employee about deficiencies in her attitude and workwhich had been noticeable for some time past.On May 23, 1962, about 3:30 p in, Assistant Manager Hewitt was walking towardthe front of the store, when a checker called for a sack boy.When none appeared,he started to take the sack outside, and saw sack boy Roy Bowen sitting outside thestore talking with Craig, who was drinking coffee on her regular break.When Bowencame in, Hewitt told him he had had his break, that packages had to be carried, andsaid "Let's go."Hewitt then carried a package out himself, and on his return noticedBowen talking with Craig at the coffee bar.Hewitt walked over to Craig and askedifBowen had been telling her about Hewitt "eating him out."Craig replied thatBowen was the best sack boy they had.Hewitt agreed that he was very good help,and then said to Craig, "Why is it that every time I get onto some of my help theycome running to you?" She said she did not know. He then told her, "If you don'tstop calling that little union guy every time something happens, you are going to findyourself in trouble; I may not able to fire you but I will work hell out of you, andthat would be a good way to get run out of here." Craig replied that she did not needhim to watch her "like a watchdog" all the time, that "when I need a bodyguardto tell me what to do, I'll let you know." Both Craig and H..witt became quite angryduring this argument.?About 2:30 p.m. on May 30, 1962, a customer named "Weigman" called at thetobacco counter to inquire about films he had left for development.Craig could notfind them, so she went to the bottle booth to telephone the processing studio in aneffort to trace them.While she was talking on the telephone, some customers cameto the tobacco counter, and another employee, Earl Shadduck, went behind thecounter to wait on them. They asked the price of some merchandise, which he couldnot answer, so he called out to Craig for the information, also motioning to get herattention.At that moment Hewitt came to the front of the store, on one of his roundsin the absence of Alexander (who was on his day off), heard Shadduck's inquiry, andnoticed the customers waiting.He waved his hands to get Craig's attention,pointedto her counter, said that Shadduck wanted her, that customers were waiting for serv-ice, and it "would not take her but a minute." She replied loudly that she was busy,already waiting on a customer.Hewitt told Shadduck the price of the merchandise,then turned to Craig and said he wanted to see her in the office. She repeated, "Itold you, I am waiting on a customer."He said, "All right," that he wanted to seeher, and walked off to rearrange some stock on a table. Just then Weigman cameup, and Craig asked him to take the telephone and talk to the studio, which he did.She then went to Hewitt and told him that if he was going to talk to her about her6 These facts are based on credited and mutually corroborative testimony of Craig,Alexander,and Miles.Testimony of any of these witnesses at variance therewith Is notcredited.7I find this incident on credited testimony of Craig and Hewitt, which is corroboratedin substantial parts by that of Bowen and Winfield T Morris,a customer who happenedto be nearby during the argument.Testimony of Craig and Hewitt in conflict with thefindings is not credited. J.WEINGARTEN, INC.35working conditions, she wanted a witness, and she walked over to Snelling at hercheck stand and asked her to come with her as a witness. Snelling started out ofher stand where she was checking out a customer, but Hewitt waved her back intoit,saying angrily that "the unionisnotrunning the store while I am in charge."Snelling stayed in her stand.Hewitt told Craig that if she wanted a witness, he wouldget Miles for her, and he called Miles to the office over the store loudspeaker system.At the office door, Craig asked Hewitt, "Why don't you hit me?" He replied that henever hit anyone and did not intend to.Miles came up at this point and at Hewitt'sHewitt asked Craig to do likewise,but she refused, saying, "You cannot treat me like a two-year old."He askedher again to sit down, and she refused, and stood across the office from him.Hewittsaid he wanted to talk to her about her loud talk, and about her question aboutbeating and whipping her.Craig replied, "You don't have the guts to lay a handon me," that if she were a man she would "whip your butt." He said she probablywould.He then asked her, angrily, why she wanted a witness, saying Snelling wasbusy and "besides, we do not have a steward in the store," and that Miles was thelogical witness for her.Craig asked what he meant by the "steward" remark, buthe did not explain.Hewitt then pointed toward the outside of the store and toldCraig to go home and return to talk to Alexander. Craig asked if he was dischargingher, and he said no, he was just sending her home for the afternoon.Craig turnedto Miles and asked her if she wanted Craig to go.Miles said yes.Craig asked her ifshe could see Alexander in the morning.Miles asked Hewitt when Alexander wouldcome in, and when he said about 6:30 a.m., Miles told Craig to come in at 8 a.m.Craig then gathered her belongings and left the store about 3 p.m.8During the argument between Hewitt and Craig, Martha Davidson, a clerk atthe drug counter and "second girl" (or assistant to the supervisor) in the nonfooddepartment, took over the tobacco counter when she saw Craig in the office andthat counter unattended.After Craig left Hewitt told Miles she would be short aworker the rest of the day, and said he would call in a part-time checker earlier thanusual.He did so, and that checker came in shortly, and worked at the tobaccocounter the rest of the day, Davidson returning to her regular department.Hewittreported the occurrence to Alexander on the telephone that afternoon, at which timeMiles also reported to him the arrangements made to handle Craig's job the rest ofthe day.Craig came to the store at 8 a.m. on the 31st, bringing her husband and Snellingwith her as witnesses at the suggestion of the Union.When they came in, theyordered coffee, and Craig walked up to Alexander who was having coffee at thecoffee bar with employee Roger Ferguson and a coffee salesman.Craig said toAlexander that she "guessed" he knew that Hewitt had fired her the previous after-noon.Alexander replied, "No, I did not know that, that is not the way I heard it."Craig said, "Well, he did," that she thought Hewitt would have called him, andthat she had come in to "pick up my money." Alexander replied that Hewitt didnot discharge her, just sent her home.Craig then said that, if he would just give herher money, she would "get out of here and look for taller timbers."Alexander toldCraig to finish her coffee and then come to the office. She did so, and went into theoffice, while her husband and Snelling stood outside the office a short distance fromits door.Alexander admitted to Craig that he knew about the incident, and saidthatHewitt had sent her home and told her to see Alexander the next day. Sheargued that she had been discharged, and he disagreed.He also said, "You know,when I am not here, Hewittis infull charge," and that from the story he had heard,she had acted "very badly" the day before.Craig said she did not care to discuss it,that "in that case, I can pick up my check" and "get out of here."Alexander saidif that was the way she felt about it, he would get her money.He went to the'These facts are based on a synthesis of credible testimony of Craig, Snelling, Hewitt,and Miles.Craig testified that Hewitt loudly ordered her to "get your ass across thatparking lot, and if you come back you are to talk to Mr Alexander," and that she con-sidered this a discharge, as she told Snelling on her way out I do not credit her versionof the order, in light of the specific denials of Hewitt and Miles that he used the crudephysical reference Craig cited.Nor does Snelling's testimony that she overheard Hewittrepeat the order in that same crude wording while recounting the incident to several em-ployees later that afternoon, persuade me that he used those words, for both he and threeof the employees in that talk denied he used these words. In any event, the exact wordingof his order to leave the store is not important, in the light of the other remarks ofCraig and Miles following the order to leave, and other facts about Hewitt's authoritynoted hereafter.708-00'6-64-vol. 141-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourtesy booth in the lobby, had two pay vouchers prepared,plus a voucher forwithdrawal of her money from the store credit union,and gave them to her. Craignoticed that the vouchers covered only her pay for that week and vacation pay, andasked him about severance pay.Alexander replied that he had no authority to paythat.She argued that he knew she would not quit without giving 2 weeks' notice,and felt she should not get discharged without 2 weeks' severance pay.He repliedthat he would have to call the Houston headquarters about that,and would let herknow.9Craig left the store that day without having cashed the vouchers,because Alexan-der forgot to sigh them.When she came in on Saturday,he signed them and shecashed them.When she asked about severance pay, he told her that "under the cir-'cumstances"she was not entitled to it. She asked what he meant by"circumstances,"but he did not explain.Craig has never been offered reinstatement or reemploymentin the store,because Respondent takes the position that she voluntarily quit her em-ployment on May 31.Concluding Findings as to CraigHewitt's remarks to Craig on May 23, warning her that she would be"in trouble,"would get extra work and might get"run out"of the store,if she did not stop callingthe union representative,were clearly coercive threats of reprisal,including possibledischarge,for her union activity which violated Section 8(a)(1) of the Act, and,indicatedHewitt's resentment of her union activity. In light of that conduct, hisangry countermand of Craig's attempt to get Snelling to leave her work on the 30thto act as a witness in the interview with Hewitt, and Hewitt's comment that theunion was not"running the store" while he was in charge,and there was no unionsteward in the store,on its face shows clearly that his union ammus toward Craigstillcontinued.There is no contention that Craig had a protected right to callanother union adherent from the work to act as witness for Craig,or that,in denyingCraig permission to do this,Hewitt was violating the Act.As the record shows thatSnelling was waiting on a customer at the time, and only one other checker was onduty, I think Hewitt had a right to insist that Snelling continue her regular workduring working hours, especially where Hewitt asked Craig's supervisor to be presentduring the interview as a witness,in accordance with normal store practice.How-ever,the record shows that before and during the interview,Craig was angry andexcited and made loud remarks which clearly showed her personal animosity towardHewitt to an extent that,although Hewitt tried to talk to her about her conduct atthe bottle booth,he became goaded into angry remarks and gestures, and finallyordered her to go home and return the next day to see Alexander.I credit histestimony that he sent her home because she was "hot,"and I am convinced thathe was, too, and acted thus to prevent an already tense situation from growing worse.General Counsel argues that Hewitt seized upon Craig's presence at the telephoneas the pretext for a discriminatory discharge in pursuance of his threat of the 23d.I do not think that the record supports that inference.The sequence of eventsclearly shows that when Hewitt first appeared at the bottle booth,Craig's presencethere(without any customer with her at the moment),Shadduck'smotions andremarks to her,and the presence of customers at her counter indicated to him thatshe was needed at her counter,hence his motions and requests to her to return to it.He apparently did not know that she was telephoning for the benefit of a customeruntil after she had loudly and abruptly told him twice that she was engaged inservicing a customer.On learning this, he merely asked her to go to the office.From his later remarks to her there,I am satisfied that he was not calling her totask for neglecting her counter,but for her loud and apparently rude conduct towardhim, and her attempt to take another employee from her work without permission.Thisnaturally angered him, and his resentment of her conduct did not lessen whenshe continued to goad him with angry and rebellious remarks on the way to and inthe office.I am satisfied that he sent her home temporarily because of her conducttoward him,not her absence from her counter.That he could do no more thantake this limited disciplinary action toward her is also shown by credible testimonyof Alexander, Hewitt, Robert Sheffield, and Wayne McFerrin,from which I find thatHewitt had no authority to hire or fire employees,but could at most effectively rec-ommend their discharge to Alexander,and that his personal affirmative disciplinary9The events of May 31 are based on a synthesis of credible and mutually corroborativetestimony of Craig,Alexander,Ferguson,and Roy Hall,as corroborated in part by thatof SnellingTestimony of Craig and Snelling at variance therewith is not credited.Snelling only beard snatches of the conversation.Craig's husband did not testify J.WEINGARTEN, INC.37authority was limited to sending employees home for the rest of the day with instruc-tions to report thereafter to Alexander for final disposition of their casesThislimitation on his authority was also noted by Hewitt during his coercive criticism ofCraig on May 23. Craig even questioned his right to send her home by refusing toleave until she got Miles' advice to leave and instruction about when she would seeAlexander 10 In addition, she admits she did ask Hewitt for her final paycheck, butwaited until she saw Alexander the next morning, which is an indication she did notconsider herself fired on the 30th. In these circumstances, I find that Hewitt did notdischarge her on the 30th, but only sent her home as a disciplinary measure (and possi-bly to let her cool off), and that she was still an employee when she reported to Alex-ander on the 31st in accordance with Hewitt's and Miles' instructions.On the 31st,Alexander disputed her claim that she had been discharged, but supported Hewitt's dis-ciplinary action by reminding her that Hewitt had been in full charge in his absenceand that she had acted "very badly." It is significant that Craig at this point did not tryto justify her conduct of the 30th or ask to continue work, but refused to discuss thematter and asked for her pay, which Alexander promptly procured for her.Thisclearly indicates that she was quitting her job voluntarily, and her prior request atthe coffee bar for her pay, with an expression of a desire to "get out of here and seektaller timbers," shows she had already made up her mind to quit.Her interviewwith Alexander was amicable, in sharp contrast to her argument with Hewitt the daybefore, and Alexander said nothing about her union activities or made any othercomments which would indicate that she was being or had been discharged forunion activity." In light of Craig's recent work performance which was less thansatisfactory and had led to the April 2 conference in which Alexander admonishedher to do better, and Hewitt's prior coercive remarks to her, I have no doubt thatmanagement was glad to have this prominent and active union adherent out of thestore, and did nothing at this point (contrary to Alexander's prior efforts to per-suade her to stay) to prevent her from quitting after her conduct toward Hewitt onthe 30th which led to their angry altercation and his disciplinary action.However,this inaction does not amount to a discharge.12While there are some facts in the record which raise a strong suspicion that Re-spondent was ready and willing to discharge Craig on any pretext,I am persuadedby all of the pertinent facts and circumstances noted above that Respondent hassustained the burden of going forward with cogent proof that Craig voluntarily quither job after receiving temporary discipline occasioned by her attempt to take anotheremployee from her work and her angry altercation with Hewitt over that conduct,and that General Counsel has failed to sustain the ultimate burden of proving by apreponderance of credible evidence that Respondent discharged Craig in violationof the Act.13 I shall therefore grant Respondent's motion to dismiss the complaintinsofar as it charges a discriminatory discharge of Craig, and shall recommend thatthe Board enter an order accordingly.The above findings and conclusions leave only three instances of conduct byRespondent which were either coercive in character or indicative of union animus:"This conclusion is not affected by the facts shown in the record, that once in pastyears,Hewitt laid off an employee during an economic layoff because of her differenceswith her immediate supervisor who had recommended her for releaseThis occurred whileAlexander was on vacation and Hewitt was in full charge of the store,but even in thatcase,Hewitt told the employee to return to see Alexander when he returned to work, andshe did talk to him later about her status and reinstatement11General Counsel does not contend that Craig was compelled to quit or constructivelydischarged.ii The record shows that,as soon as Craig left on the 31st,Respondent had Davidsonready to take her place, although Thursday was Davidson's normal day off.However,this does not indicate that Respondent had already discharged Craig on the 30th andarranged for her replacement, because credible testimony of Davidson, Miles, Alexander,and Horace L. Pierce shows that: Miles and Davidson had arranged the previous Tuesdayfor Davidson to come in specially on Thursday to take care of incoming drug shipmentsand arrange for a special toy sale for the next weekend.Davidson had often relieved atthe tobacco counter and knew how to handle it,hence, with Craig gone on Thursday,Miles had Davidson work temporarily at the tobacco counter until 10 a in., and thenrotated herself and other employees at that location the rest of the day, and on FridayA permanent replacement at the tobacco counter was not procured until Monday11 SeeCoats&Clark, Inc.(Clarkdale Plant),113 NLRB 237, 238;Pinellas PavingCompany, Inc,132 NLRB 1023, 1031, 1033;and compare0. E. Szekely and Associates,Inc,118 NLRB 1125, 1137. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDHewitt's isolated interrogation of Snelling in March, his angry threats to Craig onMay 23, of "trouble," harder work, and possible discharge because of her unionactivities, and Thomas' explanation to Snelling in August that Respondent had to"fight back with everything" against the Union.Considering that the Meat Cuttersorganization earlier waged a successful campaign in the store through the same agentwho represented the Union here, won an election, and Respondent promptly andapparently amicably bargained and signed a contract with the Meat Cutters at thevery time that the campaign of the Union was reaching its "peak" according to Craigand Snelling, I do not consider these three rather widely separated incidents as sub-stantial evidence of a definite union animus or pattern of antiunion conduct warrantingremedial action. I shall therefore recommend that the complaint be dismissed in itsentirety.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.Respondent has not engaged in unfair labor practices, as alleged in the complaintherein, within the meaning of Section 8(a) (3) and (1) of the Act, to an extent whichwarrants remedial action under the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and theentire record in the case, I recommend that the complaint be dismissed in its entirety.Building and Construction Trades Council of the MetropolitanDistrict;John E.Deady, its Agent;Excavating and BuildingMaterial Chauffeurs,Warehousemen and Helpers,Local Union379, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandWin-wake, Inc.Building and Construction Trades Council of the MetropolitanDistrict and its Agent,John E.DeadyandWinwake,Inc.CasesNos. 1-CC-293 and 1-CP-31. February 28, 1963DECISION AND ORDEROn January 10, 1962, Trial Examiner Owsley' Vose issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in unfair labor practices in violation ofSection 8(b) (4) (i) and (ii) (B) of the Act and recommending thatthey cease and desist therefrom and take certain affirmative action,as set forth in the attached Intermediate Report.He recommendeddismissal of the 8(b) (7) (C) allegations of the complaint.There-after, the Respondent Council and the Charging Party filed excep-tions to the Intermediate Report and supporting briefs.The Gen-eral Counsel and Local 379 did not file any exceptions.141 NLRB No. 2.